Citation Nr: 1435010	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-26 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than March 1, 2010, for the addition of the Veteran's spouse as her dependent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The RO did not receive evidence of the Veteran's marriage until February 2010.  


CONCLUSION OF LAW

An effective date prior to March 1, 2010, for the addition of the Veteran's spouse as her dependent is not warranted.  38 U.S.C.A. §§ 1115, 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.4, 3.31, 3.204, 3.213, 3.401 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the basic facts are not in dispute.  Because the application of the law to the undisputed facts is dispositive of this appeal, VA's duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran seeks entitlement to an effective date earlier than March 1, 2010, for the addition of her spouse as her dependent.  She contends that the additional benefits paid for her dependent spouse should date back to August [redacted], 2008, the date of marriage.  


Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of Veteran's award.  38 C.F.R. § 3.401(b).  Date of the claim means the following, listed in their order of applicability: (i) date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  Id.

The earliest date for commencement of payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31.

Additionally, the Board observes that, for the purpose of determining entitlement to additional compensation for dependents, VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  In addition, a claimant must provide the Social Security number of any dependent on whose behalf she is seeking benefits.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. 
§ 3.204(a)(1).  

The Veteran first filed a claim for disability benefits in December 2004.  Her application at that time noted she was divorced with one child.  A June 2005 rating decision established service connection for various disabilities and assigned a combined 60 percent rating.  At this time, she became eligible for dependent benefits.  38 C.F.R. § 3.4(b)(2).  A notification letter accompanying the rating decision noted that she was being paid as a Veteran with one dependent (her child).  It also clearly specified that if there was a change in the status of her dependents she was to let VA know "right away."

In a November 2009 letter accompanying an amendment of the Veteran's disability rating, the Veteran was again informed to let VA know if there was any change in her marital status.  

In February 2010, correspondence was received from the Veteran indicating that she was married and to change her name.  This correspondence did not include her spouse's name, date of marriage, or any other information to identify her spouse.  In response, in June 2010, VA sent her a VA Form 21-686c, Declaration of Status of Dependents, to ascertain more information regarding her spouse.  The completed form was returned in August 2010.  That same month, the Veteran was awarded additional compensation for her dependent spouse beginning March 1, 2010.  

Based on the above information, the earliest possible effective date for the award of additional compensation for a dependent spouse is March 1, 2010.  The Veteran was not married on the date of her original claim for benefits, nor was she married at the time of the rating decision awarding her a combined 30 percent disability rating (thereby making her eligible for dependent benefits) or within the year immediately following.  Therefore, the earliest possible date of eligibility would be the date of marriage.  However, as noted above, to receive additional compensation for a dependent spouse effective the date of marriage, notification of such change in marital status is required within one year.  Here although the Veteran married in August 2008, notification was not received until February 2010, sixteen months following date of marriage.  Therefore, the earliest possible effective date for the award additional compensation for a dependent spouse is when the Veteran notified VA.  The first notification of a dependent spouse came in February 2010.  

The Board notes that the Veteran's representative argues that VA was put on constructive notice of a potential name change by a November 2009 Defense Finance and Accounting Service (DFAS) letter, which is included in the record.  However, this letter does not address whether the Veteran married or the actual existence of a dependent.  Instead, this letter simply requests VA investigate a possible name change.  The representative's argument that "the appellant is of the female persuasion so one would assume a change in dependency status" upon name change is not definitive proof of the existence of a dependent spouse (particularly in light of the fact that the Veteran was previously married and/or that name changes are common amongst both men and women).  As such, the argument that VA had constructive knowledge of the Veteran's marriage and the existence of a dependent spouse is of no merit as the cause for a name change is unclear and VA could not infer the cause of the name change.  

Despite this argument, the Board notes that the Veteran had notice that she was responsible for informing VA of any potential change in dependency as early as the June 2005 notification letter.  Therefore, VA has satisfied any duty to notify the Veteran that a change in marital status would affect her compensation award. 

Based on the above, VA was first notified of the existence of the Veteran's spouse in February 2010, this is the first day eligibility for additional compensation for a dependent spouse arose.  Therefore, the earliest effective date for an award of additional compensation for a dependent spouse is March 1, 2010, the first day following the month of the receipt of information.  




ORDER

Entitlement to an effective date earlier than March 1, 2010, for the addition of the Veteran's spouse as her dependent is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


